DREW, Justice, Retired
(dissenting):
The record here supports the finding of the referee and his recommendation that the respondent be suspended from the practice of law for a period of twelve months. I would approve his conclusion in this respect and enter an appropriate order.
I cannot agree, however, with that part of his recommendations that the respondent “be permanently barred from engaging in the practice of law with respect to matters involving federal and state securities law.” This conclusion is necessarily predicated on the referee’s judgment alone that the respondent is not qualified to practice law in this field. The qualifications of the referee to make a judgment in this area are not shown by the record— and, even if they were, I find no authority in the integration rules or elsewhere which would' permit such an order. Moreover, such an order would, in my opinion, not only be constitutionally impermissible but would be exceedingly ill-advised.